     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 1 of 9



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION




HARVEST NATURAL RESOURCES, INC. §
and HNR ENERGIA B.V.,           §
                                §
      Plaintiffs,               §
v.                              §                            CIVIL ACTION: 4:18-cv-00483
JUAN JOSE GARCIA MENDOZA, PETRO §
CONSULTORES S.C., PETRO         §
CONSULTORES INTERNATIONAL       §
TRADING COMPANY, INC.,          §
PETROCONSULTORES (BARBADOS)     §
LTD., PETROCONSULTORES, INC.,   §
SELLE LLC,                      §
AZURE 904 LLC, AZURE 406 LLC,   §
RAFAEL DARIO RAMIREZ CARRENO,   §
EULOGIO ANTONIO DEL PINO DIAZ,  §
and JOSE ANGEL GONZALEZ ACOSTA, §
                                §
      Defendants.


          DEFENDANT RAFAEL DARIO RAMIREZ CARRENO’S RESPONSE
                   REGARDING ORDER TO SHOW CAUSE

       On June 25, 2020, the Court ordered the parties to show cause for keeping docket entries

81, 109, 119, 122 and 126 (the “Documents”) under seal, in whole or in part. Dkt. No. 141. These

documents address service and jurisdictional issues, and thus contain sensitive personal and

financial information about Defendant Ramirez in which Defendant Ramirez has a reasonable

expectation of privacy. In addition to the pleadings filed in this matter, the related discovery

produced to date (some of which is attached as exhibits to the Documents) likewise focused on

Defendant Ramirez’s personal and financial information—not the merits of Plaintiffs’ underlying

allegations in this case. As set forth in more detail below, Defendant Ramirez’s request to redact
                                                    1
     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 2 of 9



or seal the Documents is narrowly tailored to only redact or seal his personal and financial

information, for which Defendant Ramirez’s interest in nondisclosure outweighs the public’s

common-law right of access to judicial records.

       Specifically, Defendant Ramirez respectfully requests only that (i) portions of the relevant

briefing (Dkt. Nos. 109, 119, 122, 126) and certain exhibits attached thereto (specifically, Dkt.

Nos. 109-4, 109-5, 109-9, 109-10, 109-28, 109-29, and 109-30) be redacted, to the extent they

contain personal or financial information about Defendant Ramirez and (ii) that the exhibits that

contain excerpts of Defendant Ramirez’ interrogatory responses and documents he produced in

discovery be sealed in their entirety (specifically, Dkt. Nos. 109-1, 109-18, 109-34, 109-36, 109-

37, 109-72, 109-73, 109-74, 109-76, 119-4, and 122-4), as each of these items (many of which

were produced ATTORNEY’S EYES ONLY) contain sensitive non-public personal and financial

information about Defendant Ramirez. Defendant Ramirez also seeks to provisionally maintain

under seal Dkt. Nos. 109-17 and 119-3, which contain information designated confidential by other

parties, but only to give the designating party an opportunity to object to their unsealing.

                                      LEGAL STANDARD

       The Court may seal records if the interests favoring nondisclosure in a particular case

outweigh the presumption in favor of the public’s common-law right of access to judicial records.

S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993). “The ‘relevant facts and

circumstances of the particular case’ inform the factors that a court weighs on both sides.” Bradley

on behalf of AJW v. Ackal, 954 F.3d 216, 225 (5th Cir. 2020) (quoting Belo Broadcasting Corp.,

654 F.2d 423, 430 (5th Cir. 1981)).

       The party seeking to seal court documents bears the burden to establish that the

presumption of public records should be overcome. Torres-Montalvo v. Keith, No. C-11-161,
     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 3 of 9



2011 WL 5023271, at *1 (S.D. Tex. October 17, 2011); see, e.g., LEAP Systems, Inc. v.

MoneyTrax, Inc., 638 F.3d 216, 221-22 (3d Cir. 2011); Kamakana v. City & County of Honolulu,

447 F.3d 1172, 1178 (9th Cir. 2006).         The presumption may be overcome “by providing

sufficiently    compelling     reasons     that    override     the    public       policies   favoring

disclosure.” Jeanbaptiste v. Wells Fargo Bank, N.A., No. 3:14-0264-K, 2014 WL 6790737, at *4

(N.D. Tex. December 1, 2014) (quoting Bianco v. Globus Medical, Inc., No. 2:12-CV-00147-

WCB, 2013 WL 3422000, at *2 (E.D. Tex. July 14, 2014)).

       Courts in this Circuit have found that there are compelling reasons to seal personal

information, including “private residence addresses” and social security numbers, or “confidential

financial information, for which the [party’s] interest in nondisclosure outweighs the public’s

common-law right of access to judicial records.” See, e.g., Gee v. Women’s Health Care Ctr.,

2019 WL 2617109, at *6 (E.D. La. June 25, 2019) (ordering “private residence addresses” be

redacted “from these materials before filing them in the public record”); Carnaby v. City of

Houston, No. CIV.A.4:08-CV-1366, 2008 WL 4546606, at *3 (S.D. Tex. Oct. 10, 2008) (“All

identifying    information    must    be    redacted    from    personnel       files,   including   the

employee’s home address, telephone number, social security number, date of birth, medical

records, race, family data, income, health records, and retirement benefits.”); United States v.

Abdallah, No. H-07- 155, 2009 WL 2246156, at *2 (S.D. Tex. July 24, 2009) (Rosenthal, J.)

(“Under Federal Rule of Criminal Procedure 49.1, when a court filing contains ‘an individual’s

social-security number . . . or birth date, the name of an individual known to be a minor, a

financial-account number, or the home address of an individual,’ the filing must be redacted and

may only include the last four digits of the social-security number or financial account number,

the year of the individual’s birth, the minor’s initials, and the city and state of the home address.”)
       Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 4 of 9



(citation omitted); Dickey’s Barbecue Pit, Inc. v. Neighbors, No. 4:14-cv-484, 2015 WL

13466613, at *5 (E.D. Tex. June 5, 2015); see also Seattle Times Co. v. Rhinehart, 467 U.S. 20,

33 (1984) (“pretrial depositions and interrogatories are not public components of a civil

trial . . . [and] were not open to the public at common law”).

                 MATERIALS SOUGHT TO BE SEALED OR REDACTED

The Documents at issue include the following:

    ECF
                                                    Document
   Number
 81              Two Sealed Exhibits to Harvest’s Emergency Motion to Permit Limited
                 Discovery
 109             Harvest’s Sealed Response in Opposition to Ramirez’s Motion to Set Aside
                 Default Judgment, and 76 exhibits thereto
 119             Ramirez’s Sealed Reply in Support of Motion to Set Aside Default Judgment,
                 and 4 exhibits thereto
 122             Harvest’s Sealed Surreply in Opposition to Ramirez’s Motion to Set Aside
                 Default Judgment, and 6 exhibits thereto
 126             Ramirez’s Sealed Response to Harvest’s Surreply to Motion to Set Aside
                 Default Judgement


Defendant Ramirez’s request to seal or redact is narrowly tailored to include the following:

   ECF                                              Portions to Be
                        Document                                           Reason for Sealing
 Number                                            Filed Under Seal
 109         Harvest’s Sealed Response in       Redact personal or       This document
             Opposition to Ramirez’s            otherwise confidential   contains information
             Motion to Set Aside Default        information referenced   about Defendant
             Judgment                           on pages 10, 11, 21,     Ramirez’s location
                                                and 22
 109-1       Excerpt from Defendant             Entirety                 This exhibit contains
             Ramirez’s Second Set of                                     Defendant Ramirez’s
             Answers and Objections to                                   confidential financial
             Interrogatories                                             information
 109-4       Document bearing bates             Redact Defendant         This exhibit contains
             number                             Ramirez’s phone          contact information for
             HARVEST_RDR_000003-4,              number                   Defendant Ramirez
             email chain between AP
             Reporter and Mr. Ball dated
             February 17-19, 2018
   Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 5 of 9



  ECF                                        Portions to Be
                  Document                                          Reason for Sealing
Number                                      Filed Under Seal
109-5    Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s phone         contact information for
         HARVEST_RDR_000021,              number                  Defendant Ramirez
         screenshot of Mr. Ball’s
         contact information for
         Defendant Ramirez
109-9    Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s phone         contact information for
         HARVEST_RDR_000001-2,            number                  Defendant Ramirez
         WhatsApp messages between
         Mr. Ball and AP Reporter on
         February 20-21, 2019
109-10   Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s phone         contact information for
         HARVEST_RDR_000020,              number                  Defendant Ramirez
         screenshot of Mr. Ball’s
         WhatsApp contact information
         for Defendant Ramirez
109-18   Excerpt from Defendant           Entirety                This exhibit contains
         Ramirez’s Second Set of                                  information about
         Answers and Objections to                                Defendant Ramirez’s
         Interrogatories                                          location
109-28   Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s phone         contact information for
         HARVEST_RDR_000660-62,           number                  Defendant Ramirez
         “People Search Now” results
109-29   Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s social        information about
         HARVEST_RDR_000643-45,           security number and     Defendant Ramirez’s
         Experian and Equifax credit      birth date              personal identifiers
         search
109-30   Document bearing bates           Redact Defendant        This exhibit contains
         number                           Ramirez’s wife’s social personal information
         HARVEST_RDR_000641-42,           security number         about Defendant
         utility record search                                    Ramirez’s wife
109-34   Excerpt from Defendant           Entirety                This exhibit contains
         Ramirez’s First Set of Answers                           information about
         and Objections to                                        Defendant Ramirez’s
         Interrogatories                                          location
109-36   Excerpt from Defendant           Entirety                This exhibit contains
         Ramirez’s Third Set of                                   information about
         Answers and Objections to                                Defendant Ramirez’s
         Interrogatories                                          location
      Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 6 of 9



  ECF                                           Portions to Be
                     Document                                          Reason for Sealing
Number                                         Filed Under Seal
109-37      Document bearing bates          Entirety                  This exhibit contains
            number RDRC000028-29,                                     information about
            Defendant Ramirez’s                                       Defendant Ramirez’s
            Identification Card                                       location and other
                                                                      personal identifiers
109-72      Excerpt from Defendant          Entirety                  This exhibit contains
            Ramirez’s Third Set of                                    information about
            Answers and Objections to                                 Defendant Ramirez’s
            Interrogatories                                           location
109-73      Excerpt from Defendant          Entirety                  This exhibit contains
            Ramirez’s Second Set of                                   Defendant Ramirez’s
            Answers and Objections to                                 confidential financial
            Interrogatories                                           information
109-74      Document bearing bates          Entirety                  This exhibit contains
            number RDRC000053-56,                                     Defendant Ramirez’s
            copy of Defendant Ramirez’s                               confidential financial
            bank statement                                            information

109-76      Excerpt from Defendant          Entirety                  This exhibit contains
            Ramirez’s Second Set of                                   Defendant Ramirez’s
            Answers and Objections to                                 confidential financial
            Interrogatories                                           information and
                                                                      information about his
                                                                      location
119         Ramirez’s Sealed Reply in      Redact personal or         This document contains
            Support of Motion to Set Aside otherwise confidential     Defendant Ramirez’s
            Final Default Judgment         information referenced     confidential financial
                                           on pages 10, 11, 12, 18    information and
                                           and 21                     information about his
                                                                      location
119-4       Excerpt from Defendant          Entirety                  This exhibit contains
            Ramirez’s Third Set of                                    information about
            Answers and Objections to                                 Defendant Ramirez’s
            Interrogatories                                           location
122         Harvest’s Surreply in           Redact personal or        This document contains
            Opposition to Ramirez’s         otherwise confidential    information about
            Motion to Set Aside Default     information referenced    Defendant Ramirez’s
            Judgment                        on pages i, 5, 7-8, 11,   location
                                            13

122-4       Document bearing bates          Entirety                  This exhibit contains
            number RDRC000001, a copy                                 information about
            of Defendant Ramirez’s flight                             Defendant Ramirez’s
            itinerary                                                 location
     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 7 of 9



   ECF                                              Portions to Be
                       Document                                             Reason for Sealing
 Number                                            Filed Under Seal
 126         Ramirez’s Sealed Response to       Redact personal or        This document contains
             Harvest’s Surreply to Motion       otherwise confidential    information about
             to Set Aside Default Judgment      information referenced    Defendant Ramirez’s
                                                on pages 3, 5, and 10     location


       As noted in the chart above, the aforementioned documents and exhibits contain

confidential, non-public, personal information about Defendant Ramirez, including his current

location, his contact information, and certain financial information, that would not normally be

disclosed publicly and should remain confidential because of the potential harm that might be

caused by its public disclosure. See Van Waeyenberghe, 990 F.2d at 848; Equal Employment

Opportunity Comm'n v. Faurecia Auto. Seating, LLC, No. 416CV00199DMBJMV, 2017 WL

564051, at *2 (N.D. Miss. Feb. 10, 2017) (“As a general matter, personal information (name, date

of birth, social security number, address, work history, telephone number) triggers a privacy right

that creates good cause for sealing.”) (internal quotations omitted). Accordingly, good cause exists

to maintain under seal or redact this information, as set forth above, for which Defendant

Ramirez’s interest in nondisclosure outweighs the public’s common-law right of access.

       In addition, Defendant Ramirez seeks to provisionally maintain under seal Dkt. Nos. 109-

17 and 119-3, which contain excerpts from the deposition transcript of Juan Jose Garcia, produced

to Defendant Ramirez under the Agreed Protective Order. Defendant Ramirez has no objection to

unsealing this information, and is making this provisional sealing request solely to give the

designating party an opportunity to show good cause, if appropriate.

       Defendant Ramirez will provide redacted versions of the documents sought to be sealed

within 14 days of the Court’s decision on this motion, or at a date designated by the Court.
     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 8 of 9



Dated: July 10, 2020                      Respectfully submitted,


                                          /s/ Abbe David Lowell (by permission)
                                          Abbe David Lowell
                                          WINSTON & STRAWN LLP
                                          1901 L Street NW
                                          Washington, DC 20036
                                          Phone: 202-282-5875
                                          Fax: 202-282-5100
                                          adlowell@winston.com

                                          Denise Scofield
                                          Texas Bar No: 00784934
                                          S.D. Tex. Bar No: 1529
                                          WINSTON & STRAWN LLP
                                          1111 Louisiana Street
                                          Houston, TX 77002
                                          Phone: 713-651-2600
                                          Fax: 713-651-2700
                                          dscofield@winston.com

                                          Staci Yablon
                                          Sofia Arguello
                                          WINSTON & STRAWN LLP
                                          200 Park Avenue
                                          New York NY 10166
                                          Phone: 212-294-4703
                                          Fax: 212-294-4700
                                          syablon@winston.com
                                          sarguello@winston.com
     Case 4:18-cv-00483 Document 142 Filed on 07/10/20 in TXSD Page 9 of 9



                                CERTIFICATE OF SERVICE

       I, Denise Scofield, hereby certify that on July 10, 2020, I caused a copy of the foregoing to

be filed through the Court’s CM/ECF system, which will serve all counsel of record.



                                             /s/ Denise Scofield
                                             Denise Scofield
